Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 1 of 29 PageID# 642




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

                                              )
BLUE FLAME MEDICAL LLC                        )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )       Civil Action No. 1:20-cv-00658
                                              )
CHAIN BRIDGE BANK, N.A.,                      )       The Honorable Leonie Brinkema
JOHN J. BROUGH, and                           )
DAVID M. EVINGER,                             )
                                              )
               Defendants.                    )
                                              )
                                              )
CHAIN BRIDGE BANK, N.A.                       )
                                              )
               Third-Party Plaintiff,         )
                                              )
v.                                            )
                                              )
JPMORGAN CHASE BANK, N.A.                     )
                                              )
               Third-Party Defendant.         )
                                              )

                                 PLAINTIFF’S EXHIBIT LIST

       Pursuant to Rule 26 of the Federal Rules of Civil Procedure and this Court’s September 9,

2020 Order (Dkt. No. 33), as modified by this Court on March 30, 2021 (Dkt. No. 80), Plaintiff

Blue Flame Medical LLC respectfully submits Plaintiff’s Exhibit List. This list presents the

exhibits that Plaintiff either intends to use at trial or, as circumstances warrant, may determine to

use at trial. This list does not include exhibits that Plaintiff might seek to introduce only as

impeachment and/or rebuttal evidence. Plaintiff reserves the right to amend this list upon review

of Defendants’ and Third-Party Defendant’s Exhibit List as necessary and consistent with the

Federal Rules of Civil Procedure and local rules of this Court. Plaintiff further reserves the right
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 2 of 29 PageID# 643




to elect not to seek the introduction of any of these exhibits at trial, and to re-arrange the numbering

sequence prior to trial. Plaintiff also reserves the right to use any exhibits listed on Defendants’

Exhibit List or Third-Party Defendant’s Exhibit List, the right to use demonstrative exhibits during

testimony of certain of its witnesses to assist the trier-of-fact, and the right to supplement this list

with documents newly produced to Plaintiff on or after April 15, 2021.



  Ex.                                                          Starting Bates         Ending Bates
                           Description
  No.                                                             Number                Number
        March 2020 AT&T Mobile calls of John
   1                                                           BFM000206232          BFM000206261
        Thomas
   2    Ethan Bearman call log                                 BFM000206225          BFM000206225
        March 7, 2020 Text Messages between John
   3                                                           BFM000212573          BFM000212586
        Thomas and Brian Calle
        March 8, 2020 Text Messages between John
   4                                                           BFM000212587          BFM000212603
        Thomas and Michael Cambron
        March 13, 2020 Text Messages between John
   5                                                           BFM000212912          BFM000212938
        Thomas and Henry Huang
        March 13, 2020 Text Messages between John
   6    Thomas and Michael Cambron and Henry                   BFM000212330          BFM000212335
        Huang
        March 16, 2020 Text Messages between John
   7                                                           BFM000212703          BFM000212733
        Thomas and Mike Gula and Henry Huang
   8    March 17, 2020 John Thomas Text Messages               BFM000198701          BFM000198716
        March 17, 2020 Text Messages between John
   9                                                           BFM000212342          BFM000212343
        Thomas and Mike Gula
        March 19, 2020 - April 18, 2020 Verizon Phone
  10                                                           BFM000206300          BFM000206381
        bill for Michael Gula
        March 19, 2020 Email from Henry Huang to
  11    Micheal Jensen et al. re: Velox Daily Shipping         BFM000008121          BFM000008123
        Request - March 18
        March 19, 2020 Text Messages between John
  12                                                           BFM000212782          BFM000212802
        Thomas and Will Lee
        March 19, 2020 Email from John Thomas to
  13    Jason Lee re: 100,000,000 masks sitting at port        BFM000110588          BFM000110588
        of long beach - intro
        March 19, 2020 Email from John Thomas to
  14    Joseph Choi et al. re: [Emergency Supplies] -          BFM000110591          BFM000110592
        Introduction


                                                   2
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 3 of 29 PageID# 644




  Ex.                                                     Starting Bates   Ending Bates
                          Description
  No.                                                        Number          Number

        March 20, 2020 Email from Henry Huang to
  15                                                      BFM000008984     BFM000008985
        Mike Gula et al. re: Pricing Excel
  16    John Thomas - Betty Yee Text Messages             BFM000200119     BFM000200133
        March 20, 2020 Text Messages between John
  17                                                      BFM000198682     BFM000198700
        Thomas and Jenni Brown et al.
        March 21, 2020 Email from Henry Huang to
  18    Michael Jensen et al. re: Updated Pricing List    BFM000009840     BFM000009841
        March 21
  19    March 21, 2020 William Lee Text Messages          BFM000198774     BFM000198775
        March 21, 2020 Email from Joseph Choi to
  20    John Thomas et al. re: [Emergency Supplies] -     BFM000124993     BFM000125000
        Introduction
  21    Will Lee Text Messages                            BFM000204785     BFM000204785
  22    Will Lee Text Messages                            BFM000204781     BFM000204781
  23    March 21, 2020 Suuchi Ramesh Text Messages        BFM000198753     BFM000198767
        March 21, 2020 Email from John Thomas to
  24                                                      BFM000110638     BFM000110640
        William Lee re: US production
  25    Will Lee Text Messages                            BFM000204769     BFM000204769
        March 22, 2020 Email from Henry Huang to
  26    Mike Gula et al. re: Regarding Your Line List     BFM000110675     BFM000110678
        for N95 Protective Masks and Surgical Masks
  27    John Thomas – Michael Wong Text Messages          BFM000200135     BFM000200144
  28    March 22, 2020 Will Lee Text Messages             BFM000204763     BFM000204763
        March 23, 2020 Email from Henry Huang to
  29    John Thomas et al. re: Regarding your line list   BFM000011337     BFM000011340
        for N95 Protective Masks and Surgical Masks
        March 23, 2020 Email from Henry Huang to
  30                                                      BFM000011389     BFM000011389
        Mike Gula et al. re: Aid home test kits
        March 23, 2020 Email from Ethan Bearman to
  31    Suuchi Ramesh re: Blue Flame Medical LLC          BFM000115839     BFM000115842
        internal spreadsheet - CONFIDENTIAL
        March 23, 2020 Email from John Thomas to
        Henry Huang et al. re: Regarding Your Line
  32                                                      BFM000115846     BFM000115849
        List for N95 Protective Masks and Surgical
        Masks
  33    March 23, 2020 Jason Lee Text Messages            BFM000206227     BFM000206227
        March 23, 2020 Email from Suuchi Ramesh to
  34                                                      BFM000115857     BFM000115858
        Ethan Bearman et al. re: Follow-up
  35    March 22, 2020 Jason Lee Text Messages            BFM000206226     BFM000206226

                                                3
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 4 of 29 PageID# 645




  Ex.                                                    Starting Bates   Ending Bates
                         Description
  No.                                                       Number          Number
        March 23, 2020 Email from Suuchi Ramesh to
  36    Ethan Bearman et al. re: Email 2 pricing from    BFM000115898     BFM000115912
        Suuchi, Inc.
  37    March 23, 2020 Jason Lee Text Messages           BFM000206228     BFM000206228
        March 23, 2020 Email from John Thomas to
  38                                                     BFM000066185     BFM000066186
        Michael Wong re: Medical Supplies Sheet
  39    March 23, 2020 Jason Lee Text Messages           BFM000206229     BFM000206229
  40    March 23, 2020 Jason Lee Text Messages           BFM000206230     BFM000206230
        March 24, 2020 Product Reseller Agreement
  41    between Blue Flame Medical LLC and Great         BFM000072920     BFM000072931
        Health Companion Group Ltd.
        Product Reseller Agreement by and between
        Blue Flame Medical LLC and Great Health
  42                                                     BFM000117824     BFM000117835
        Companion Group LTD (executed on March
        25, 2020)
        March 24, 2020 Email from Mike Gula to
  43                                                     BFM000011984     BFM000011986
        Henry Huang et al. re: You're the man - thanks
  44    March 24, 2020 Mike Gula Text Messages           BFM000202792     BFM000202792
        March 24, 2020 Email from Henry Huang to
  45                                                     BFM000012158     BFM000012159
        Mike Gula re Wire Info
        March 24, 2020 Email from Henry Huang to
  46                                                     BFM000012249     BFM000012250
        Mike Gula et al. re: Latest Price List
        March 24, 2020 Email from Mike Gula to John
  47                                                     BFM000012265     BFM000012267
        Thoas et al. re: Medial Supplies Sheet
        March 24, 2020 Email from John Thomas to
  48                                                     BFM000116042     BFM000116100
        Michael Wong re: Medical Supplies Sheet
        March 24, 2020 Email from John Thomas to
  49                                                     BFM000116128     BFM000116134
        Michael Wong re: Medical Supplies Sheet
  50    March 24, 2020 Jason Lee Text Messages           BFM000206231     BFM000206231
        March 24, 2020 Email from Michael Wong to
  51                                                     BFM000116156     BFM000116162
        John Thomas re: Medical Supplies Sheet
  52    March 24, 2020 Will Lee Text Messages            BFM000204762     BFM000204762
  53    Will Lee Text Messages                           BFM000204762     BFM000204762
  54    March 24, 2020 Will Lee Text Messages            BFM000204749     BFM000204749
        March 24, 2020 Email from John Thomas to
  55                                                     BFM000110967     BFM000110979
        Michael Wong re: Medical Supplies Sheet
        State of California – General Services
  56    Procurement Division – Purchasing Authority      BFM000095501     BFM000095501
        Purchase Order[2]

                                              4
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 5 of 29 PageID# 646




  Ex.                                                    Starting Bates   Ending Bates
                         Description
  No.                                                       Number          Number
        March 25, 2020 Product Reseller Agreement
  57    between Blue Flame Medical LLC and Suuchi,       BFM000001541     BFM000001551
        Inc.
        March 25, 2020 Purchase Order from Blue
  58                                                     BFM000116424     BFM000116425
        Flame Medical LLC to Suuchi, Inc.
        Product Reseller Agreement by and between
  59    Blue Flame Medical LLC and Suuchi Inc.           BFM000117813     BFM000117823
        (executed)
        March 2020 Log of Mike Gula's Calls with
  60                                                     BFM000206224     BFM000206224
        Chain Bridge Bank
        March 25, 2020 Email from Ethan Bearman to
  61                                                     BFM000012983     BFM000012988
        Mike Gula et al. re: Fwd: Re: We just signed
  62    March 25 9:41am Signal video re: 3M masks        BFM000206162     BFM000206162
  63    Will Lee Text Messages                           BFM000204753     BFM000204753
        March 25, 2020 Email from Ethan Bearman to
  64    Michael Wong et al. re: Bank Wire Instructions   BFM000116274     BFM000116276
        for Blue Flame Medical LLC
        March 25, 2020 Email from Mike Gula to
  65                                                     BFM000013141     BFM000013145
        Maria Cole re: NEW Business Account Needed
        March 25, 2020 Email from John Thomas to
  66                                                     BFM000111121     BFM000111122
        Michael Wong re: Invoice
        March 25, 2020 Email from John Thomas to
  67                                                     BFM000111123     BFM000111123
        Michael Wong re: Shipping
        March 25, 2020 Email from Mike Gula to John
  68                                                     BFM000013445     BFM000013448
        Brough et al re: Contact Info
        March 25, 2020 Email from Mike Gula to John
  69                                                     BFM000013445     BFM000013448
        J. Brough et al. re: Contact Info
        March 25, 2020 Email from John Thomas to
  70                                                     BFM000111148     BFM000111150
        Michael Wong re: Invoice
        March 25, 2020 Email from John Thomas to
  71                                                     BFM000116341     BFM000116341
        Michael Wong re: Reminder – Documents
        Email from Ethan Bearman to John Thomas re:
  72    Another rversion of the spreadsheet for Dan      BFM000116497     BFM000116497
        Kim
        March 26, 2020 California Department of
        General Services Memo re: Outgoing Wire –
  73                                                     BFM000163112     BFM000163113
        Chain Bridge Bank, N.A. for Blue Flame
        Medical
        March 26, 2020 Email from Suuchi Ramesh to
  74                                                     BFM000116521     BFM000116524
        Ethan Bearman et al. re: Request on N95 Masks

                                              5
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 6 of 29 PageID# 647




  Ex.                                                   Starting Bates    Ending Bates
                        Description
  No.                                                      Number           Number

  75    Mike Gula et al. Text Messages                   BFM0000202988   BFM0000203009
        March 26, 2020 Email from Henry Huang to
  76                                                     BFM000013610    BFM000013611
        Mike Gula re: Attachment Order 002 Revise[1]
        March 26, 2020 Email from Suuchi Ramesh to
  77    Mike Gula et al. re: Part number verification of BFM000116661    BFM000116662
        N95
        March 26, 2020 Text Messages between John
  78                                                     BFM000203000    BFM000203000
        Thomas and Mike Gula
        March 26, 2020 Email from Suuchi Ramesh to
  79    Mike Gula et al. re: Part Number Verification of BFM000013617    BFM000013619
        N95
        March 26, 2020 Email from John Thomas to
  80    Ethan Bearman et al. re: Blue Flame Medical      BFM000116678    BFM000116679
        LLC - Wire Transfer
        March 26, 2020 Email from Ethan Bearman to
  81    Mike Gula et al. re: Please advise ASAP N95s     BFM000125206    BFM000125208
        CE certified stock
        Email from Mike Gula to John Thomas et al. re:
  82                                                     BFM000074101    BFM000074106
        FW: Contact Info
        March 26, 2020 Text Messages between Paris
  83                                                     BFM000202867    BFM000202867
        Pope and Jenni Brown et al.
        March 26, 2020 Text Messages between John
  84                                                    BFM000212939     BFM000212964
        Thomas and Marc Serrio
        March 26, 2020 Email from Suuchi Ramesh to
  85    Mike Gula, et al. re: Stock available 10 MM     BFM000013759     BFM000013760
        pairs blue nitro gloves
        March 26, 2020 Email from Suuchi Ramesh to
  86    Mike Gula, et al. re: Please advise ASAP N95s   BFM000125347     BFM000125351
        CE (+FDA) certified stock
        March 26, 2020 Email from Suuchi Ramesh to
  87                                                    BFM000013830     BFM000013831
        Mike Gula, et al. re: PO status
        Text Messages between Will Lee, Mike Gula et
  88                                                    BFM000204833     BFM000204833
        al.
        March 27, 2020 Email from Suuchi Ramesh to
  89                                                    BFM000116903     BFM000116906
        Ethan Bearman et al. re: Orders
        March 27, 2020 Text Messages between John
  90                                                    BFM000212883     BFM000212911
        Thomas and Mike Gula
        March 27, 2020 Email from Henry Huang to
  91                                                    BFM000013991     BFM000013992
        Mike Gula et al. re: Letter



                                             6
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 7 of 29 PageID# 648




  Ex.                                                       Starting Bates   Ending Bates
                          Description
  No.                                                          Number          Number

        March 27, 2020 Email from Joseph Choi to
  92                                                        BFM000117037     BFM000117041
        John Thomas et al. re: US production
  93    Will Lee Text Messages                              BFM000204738     BFM000204738
        March 28, 2020 Text Messages between Mike
  94                                                        BFM000203304     BFM000203304
        Gula and John Thomas
        March 28, 2020 Email from Oscar Su to Paul
  95    Teng et al. re: Masks - San Francisco pension       BFM000211575     BFM000211576
        system
        March 29, 2020 Email from Mike Gula to Joy
  96                                                        BFM000015546     BFM000015549
        Xu et al. re: Shipping to RI - $4.8 million
        March 30, 2020 Email from Marc Serrio to
  97    Ethan Bearman et al. re: Price Gouging Statutes     BFM000068082     BFM000068083
        in Full Effect
        March 30, 2020 Email from Joy Xu to Mike
  98                                                        BFM000016575     BFM000016576
        Gula re: Update Price List
        March 31, 2020 Email from Joy Xu to Mike
  99                                                        BFM000017870     BFM000017871
        Gula et al. re: Need for LA
        State of Maryland - Purchase Order for Medical
  100                                                       BFM000078978     BFM000078980
        Supplies
        April 1, 2020 Email from Paris Pope to Mike
  101                                                       BFM000069052     BFM000069053
        Gula et al. re: 4.1 Price List Update !!!
        April 1, 2020 Email from Oscar Su to Angela
  102   Shell et al. re: Masks - San Francisco pension      BFM000211577     BFM000211578
        system
        April 1, 2020 Email from Suuchi Ramesh to
  103                                                       BFM000021447     BFM000021448
        Mike Gula, et al. re: Checking in
        April 3, 2020 Email from John Zhuang to
        Jennifer Bollinger et al. re: California - Global
  104                                                       BFM000211672     BFM000211681
        Healthcare Product Solutions Master Supply
        Agreement
        April 3, 2020 Email from Jane Wang to Oscar Su
        et al. re: NIOSH Certification N95: California -
  105                                                       BFM000211863     BFM000211864
        Global Healthcare Product Solutions Master
        Supply Agreement
        April 3, 2020 Email from John Zhuange to
        Jennifer Bollinger et al. re: California - Global
  106                                                       BFM000211658     BFM000211671
        Healthcare Product Solutions Master Supply
        Agreement




                                                7
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 8 of 29 PageID# 649




  Ex.                                                       Starting Bates   Ending Bates
                          Description
  No.                                                          Number          Number
        April 4, 2020 Email from John Zhuang to
        Jennifer Bollinger et al. re: California - Global
  107                                                       BFM000211780     BFM000211792
        Healthcare Product Solutions Master Supply
        Agreement
        April 4, 2020 Text Messages between John
  108                                                       BFM000212630     BFM000212633
        Thomas and John
        April 4, 2020 Email from John Zhuang to
        Jennifer Bollinger re: California - Global
  109                                                       BFM000211718     BFM000211747
        Healthcare Product Solutions Master Supply
        Agreement
        April 4, 2020 Email from John Zhuang to
        Jennifer Bollinger re: California - Global
  110                                                       BFM000211682     BFM000211712
        Healthcare Product Solutions Master Supply
        Agreement
        April 4, 2020 Email from John Zhuang to
        Jennifer Bollinger et al. re: California - Global
  111                                                       BFM000211793     BFM000211813
        Healthcare Product Solutions Master Supply
        Agreement
        April 4, 2020 Email from Joy Xu to Mike Gula
  112                                                       BFM000027702     BFM000027703
        et al. re: TN PO !! they paid ! need shipping
        April 5, 2020 Blue Flame Medical Item Cost
  113                                                       BFM000125861     BFM000125861
        Spreadsheet
        April 5, 2020 Product Reseller Agreement
  114   between Blue Flame Medical and Two Point O,         BFM000205124     BFM000205135
        LLC
        April 5, 2020 Email from Etham Bearman to
  115                                                       BFM000027925     BFM000027925
        Marc Serrio et al. re: Pricing
        April 5, 2020 Email from Marc Serrio to Mike
  116                                                       BFM000028885     BFM000028886
        Gula re: Pricing
        April 5, 2020 Email from Jonathan Kim to Julio
  117                                                       BFM000029881     BFM000029882
        Cabral et al. re: Ventilators - Panama & Mexico
        April 5, 2020 Email from John Zhuang to Alex
  118   Pal et al. re: Updated Draft Agreement -            BFM000211943     BFM000211949
        4/5/2020, 1215AM
        April 5, 2020 Email from John Zhuang to Alex
  119   Pal et al. re: Updated Draft Agreement -            BFM000211924     BFM000211929
        4/5/2020, 1215AM
        April 6, 2020 Email from John Zhuang to Alex
  120   Pal et al. re: Updated Draft Agreement -            BFM000211956     BFM000211986
        4/6/2020, 2:30AM PST



                                                8
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 9 of 29 PageID# 650




  Ex.                                                        Starting Bates   Ending Bates
                          Description
  No.                                                           Number          Number

        April 6, 2020 Email from John Thomas to John
  121                                                        BFM000071165     BFM000071193
        Bissell et al. re: Tennessee Terms & Conditions
        April 6, 2020 Email from John Zhuang to
  122                                                        BFM000211987     BFM000211988
        Jennifer Bollinger re: contingency language
        April 6, 2020 Email from Ethan Bearman to
  123   Brian Bell et al. re: wiring instructions (getting   BFM000032114     BFM000032124
        updated makrite PO)
        April 6, 2020 Email from John Zhuang to
        Jennifer Bollinger et al. re: MASTER SUPPLY
  124                                                        BFM000211855     BFM000211857
        AGREEMENT Health Products California (v5
        BYD Clean).april 6.jb edits
        April 6, 2020 Email from John Zhuang to
        Jennifer Bollinger et al. re: MASTER SUPPLY
  125                                                        BFM000211852     BFM000211854
        AGREEMENT Health Products California (v5
        BYD Clean).april 6.jb edits
        April 6, 2020 Email from Marc Serrio to Ethan
  126   Bearman re: wiring instructions (getting             BFM000120278     BFM000120286
        updated makrite PO)
        April 6, 2020 Email from John Zhuang to
  127   Jennifer Bollinger et al. re: FW: Updating           BFM000211399     BFM000211402
        Exhibit B -- Schedule of Delivery
        April 6, 2020 Email from John Zhuang to
  128   Jennifer Bollinger et al. re: FW: Updating           BFM000211403     BFM000211404
        Exhibit B -- Schedule of Delivery
        April 7, 2020 Blue Flame Medical Item Cost
  129                                                        BFM000034631     BFM000034631
        Spreadsheet - Bulk Orders
        April 7, 2020 Blue Flame Medical Item Cost
  130                                                        BFM000120446     BFM000120446
        Spreadsheet & Bulk Orders
        April 7, 2020 Email from Joy Xu to Julio
  131                                                        BFM000032686     BFM000032696
        Cabral et al. re: China Certificate and Shipping
        April 7, 2020 Email from Joy Xu to Mike Gula
  132                                                        BFM000032797     BFM000032801
        re: PO shipping needed
        April 7, 2020 Email from Ethan Bearman to
  133   John Thomas et al. re: Bulk Order Price Sheet        BFM000033514     BFM000033514
        for 4/7/2020
        April 7, 2020 Email from Joy Xu to Julio
  134                                                        BFM000035238     BFM000035250
        Cabral et al. re: China Certificate and Shipping
  135   April 7, 2020 Henry Huang Text Messages              BFM000198669     BFM000198676
        April 8, 2020 Blue Flame Medical Bulk Order
  136                                                        BFM000002469     BFM000002470
        Price Sheet

                                                 9
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 10 of 29 PageID# 651




  Ex.                                                    Starting Bates   Ending Bates
                         Description
  No.                                                       Number          Number
        April 8, 2020 Blue Flame Medical Bill to
  137                                                    BFM000046684     BFM000046684
        Governor Kay Ivey
        April 8, 2020 email from Henry to Mike Gula et
  138                                                    BFM000035394     BFM000035394
        al. re: Confirmation
        April 8, 2020 Email from Mike Gula to Joy Xu
  139                                                    BFM000035942     BFM000035946
        et al. re: Major PO for Wash. State
        April 8, 2020 Email from Joy Xu to Mike Gula
  140                                                    BFM000036188     BFM000036195
        re: Major PO for Wash. state
        April 8, 2020 Email from John Thomas to
  141                                                    BFM000072285     BFM000072286
        Michael Wong re: Blue Flame Medical N95’s
        April 8, 2020 Text Messages between John
  142                                                    BFM000203369     BFM000203369
        Thomas and Mike Gula
        April 9, 2020 Blue Flame Medical Bulk Order
  143                                                    BFM000072442     BFM000072443
        Price Sheet
        April 10, 2020 Email from Henry Huang to
  144                                                    BFM000039918     BFM000039919
        Mike Gula et al. re: Pricing Trends
        April 10, 2020 Emil from Mike Gula to Joy Xu
  145                                                    BFM000039968     BFM000039975
        re: RI - important
        April 10, 2020 Emil from Joy Xu to Mike Gula
  146                                                    BFM000040004     BFM000040013
        et al. re: RI - important
        April 10, 2020 Email from Ethan Bearman to
  147                                                    BFM000121642     BFM000121655
        Mike Gula et al. re: Re: RI - important
        April 10, 2020 Text Messages between Brielle
  148                                                    BFM000203068     BFM000203068
        Appelbaum and Mike Gula
        April 10, 2020 Email from Joy Xu to Mike
  149                                                    BFM000040882     BFM000040938
        Gula et al. re: What would be helpful
        April 10, 2020 Text Messages between Brielle
  150                                                    BFM000203070     BFM000203070
        Appelbaum and Mike Gula
        April 10, 2020 Email from John Thomas to
  151                                                    BFM000109726     BFM000109730
        Michael Wong re: 100M Mask Order
        April 10, 2020 Text message between Brielle
  152                                                    BFM000203068     BFM000203068
        Appelbaum and Mike Gula
        April 11, 2020 Blue Flame Medical Bill to
  153                                                    BFM000122113     BFM000122117
        MUSC
        April 11, 2020 Blue Flame Medical Bill to
  154                                                    BFM000122093     BFM000122097
        MUSC
        April 11, 2020 Blue Flame Medical Bill to
  155                                                    BFM000122133     BFM000122137
        MUSC


                                             10
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 11 of 29 PageID# 652




  Ex.                                                     Starting Bates   Ending Bates
                         Description
  No.                                                        Number          Number

        April 11, 2020 Email from Henry to Ethan
  156                                                     BFM000041996     BFM000041997
        Bearman et al. re: Follow up on an Item
  157   April 11, 2020 William Lee Text Messages          BFM000203224     BFM000203224
  158   April 11, 2020 William Lee Text Messages          BFM000203223     BFM000203223
  159   April 11, 2020 William Lee Text Messages          BFM000203225     BFM000203225
  160   April 11, 2020 William Lee Text Messages          BFM000203226     BFM000203226
  161   April 11, 2020 Mike Gula Text Messages            BFM000204636     BFM000204636
  162   April 12, 2020 William Lee Text Messages          BFM000203229     BFM000203229
  163   April 12, 2020 William Lee Text Messages          BFM000203230     BFM000203230
        April 12, 2020 Email from John Zhuang to
  164                                                     BFM000211872     BFM000211876
        Jennifer Bollinger et al. re: NIOSH test status
  165   April 12, 2020 William Lee Text Messages          BFM000203232     BFM000203232
  166   April 12, 2020 William Lee Text Messages          BFM000203233     BFM000203233
        April 13, 2020 Blue Flame Medical Bulk Order
  167                                                     BFM000002706     BFM000002708
        Price Sheet
        April 13, 2020 Email from Henry Huang to
  168                                                     BFM000043329     BFM000043330
        Ethan Bearman et al. re: APS 500M
        April 13, 2020 Email from Ethan Bearman to
  169                                                     BFM000200441     BFM000200455
        Steven King et al. re: RI - important
        April 13, 2020 Email from Ethan Bearman to
  170   Elena McGrew re: Isolation gown                   BFM000126774     BFM000126779
        pic/certificate
        April 14, 2020 Email from Mike Gula to Peter
  171                                                     BFM000122638     BFM000122639
        McCann et al. re: Final Decisions
        April 14, 2020 Email from Mike Gula to John
  172                                                     BFM000122642     BFM000122643
        Thomas et al. re: Final Decisions
        April 14, 2020 Email from Ethan Bearman to
  173                                                     BFM000122649     BFM000122651
        Mike Gula et al. re: FW: Final Decisions
  174   April 14, 2020 William Lee Text Messages          BFM000203234     BFM000203234
        April 15, 2020 Email from Henry Huang to
  175   Ethan Bearman et al. re: 700M CE consumer         BFM000046434     BFM000046435
        masks
        April 15, 2020 Email from Ethan Bearman to
  176                                                     BFM000122853     BFM000122857
        Mike Gula re: URGENT PO 1-4
        April 15, 2020 Email from John Thomas to
  177                                                     BFM000113888     BFM000113894
        Michael Wong re: 100M Mask Order
  178   April 15, 2020 William Lee Text Messages          BFM000203235     BFM000203235


                                              11
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 12 of 29 PageID# 653




  Ex.                                                      Starting Bates   Ending Bates
                         Description
  No.                                                         Number          Number

        April 16, 2020 Blue Flame Medical Bulk Order
  179                                                      BFM000002821     BFM000002822
        Price Sheet
        April 16, 2020 Email from Henry Huang to
  180   Ethan Bearman et al. re: Privileged and            BFM000048096     BFM000048096
        Confidential
        April 17, 2020 Blue Flame Medical Bulk Order
  181                                                      BFM000002861     BFM000002862
        Price Sheet
        April 17, 2020 Blue Flame Medical Item Cost
  182                                                      BFM000048959     BFM000048960
        and Bulk Order Price Sheet
        April 17, 2020 Email from Matthew C. Hayes
  183   to John Thomas re: [EXTERNAL] Updated              BFM000128078     BFM000128079
        Costs And Potential Solutions
        April 18, 2020 Blue Flame Medical Bulk Order
  184                                                      BFM000050220     BFM000050220
        Price Sheet
        April 18, 2020 Email from Marc Serrio to Joy
  185   Xu et al re: Updated PO 1006 (Chicago) and         BFM000128257     BFM000128259
        Funds Sent To Wingar
        April 19, 2020 Email from Oscar Su to Jennifer
  186   Bollinger re: FW: POC of logistic arrangement      BFM000211392     BFM000211397
        for mask delivery---BYD
        April 20, 2020 Blue Flame Medical Bulk Order
  187                                                      BFM000051880     BFM000051880
        Price Sheet
        April 20, 2020 Blue Flame Medical Item Cost
  188                                                      BFM000128854     BFM000128855
        and Bulk Order Price Sheet
        April 20, 2020 Email from Henry Huang to
  189                                                      BFM000051032     BFM000051049
        Ethan Bearman et al. re: 3m
        April 20, 2020 Text Messages between John
  190                                                      BFM000213036     BFM000213044
        Thomas and Matt Littman
        April 20, 2020 Text Messages between John
  191                                                      BFM000213045     BFM000213061
        Thomas and Henry Huang
        April 20, 2020 Email from Oscar Su to Angela
  192   Shell et al. re: POC of logistic arrangement for   BFM000211579     BFM000211584
        mask delivery---BYD
        April 20, 2020 Text Messages between John
  193                                                      BFM000213068     BFM000213312
        Thomas and Mike Gula
        April 20, 2020 Text Messages between John
  194                                                      BFM000213314     BFM000213354
        Thomas and Justin Wallin
        April 20, 2020 Text Messages between John
  195                                                      BFM000213355     BFM000213432
        Thomas and Ethan Bearman



                                               12
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 13 of 29 PageID# 654




  Ex.                                                   Starting Bates   Ending Bates
                        Description
  No.                                                      Number          Number

        April 21, 2020 Blue Flame Medical Bulk Order
  196                                                   BFM000074735     BFM000074735
        Price Sheet
        April 21, 2020 Blue Flame Medical Item Cost
  197                                                   BFM000054100     BFM000054101
        and Bulk Order Price Sheet
        April 21, 2020 Blue Flame Medical Item Cost
  198                                                   BFM000055132     BFM000055132
        Spreadsheet
        John Thomas – Michael Wong – Daniel Kim
  199                                                   BFM000129957     BFM000129958
        Text Messages
        April 22, 2020 Blue Flame Medical Bulk Order
  200                                                   BFM000130018     BFM000130018
        Price Sheet
        April 22, 2020 Blue Flame Medical Item Cost
  201                                                   BFM000054717     BFM000054718
        and Bulk Order Price Sheet
        April 22, 2020 Blue Flame Medical Item Cost
  202                                                   BFM000130015     BFM000130015
        and Bulk Order Price Sheet
        April 22, 2020 Blue Flame Medical Item Cost
  203                                                   BFM000130016     BFM000130017
        and Bulk Order Price Sheet
        April 22, 2020 Email from Marc Serrio to John
  204   Thomas et al. re: Anedot Transaction Refunded   BFM000075052     BFM000075053
        - Yelena Crowley
        April 23, 2020 Blue Flame Medical Bulk Order
  205                                                   BFM000056059     BFM000056059
        Price Sheet
        April 23, 2020 Blue Flame Medical Item Cost
  206                                                   BFM000056060     BFM000056060
        Price Sheet
        April 23, 2020 Blue Flame Medical Purchase
  207                                                   BFM000205107     BFM000205119
        Order
        April 24, 2020 Blue Flame Medical Bulk Order
  208                                                   BFM000057832     BFM000057832
        Price Sheet
        April 23, 2020 Blue Flame Medical Item Cost
  209                                                   BFM000057834     BFM000057834
        Price Sheet
        April 24, 2020 Email from Joy Xu to Mike
  210                                                   BFM000057170     BFM000057184
        Gula et al. re: reusable mask cost/volume
        April 24, 2020 Email from Marc Serrio to
  211   Theresa Anne Durham Wigley et al. re: Weekly    BFM000131177     BFM000131182
        check-in
        April 24, 2020 Email from Oscar Su to Alex
  212   Pal et al. re: FW: CA Outstanding Questions     BFM000211386     BFM000211389
        from Alex Pal



                                             13
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 14 of 29 PageID# 655




  Ex.                                                    Starting Bates   Ending Bates
                         Description
  No.                                                       Number          Number
        April 25, 2020 Email from Oscar Su to John
  213   Zhuang et al. re: CA Outstanding Questions       BFM000211501     BFM000211504
        from Alex Pal
        April 25, 2020 Text Messages between John
  214                                                    BFM000213650     BFM000213650
        Thomas and Mike Gula and Henry Huang
        April 25, 2020 Email from Oscar Su to Alex Pal
  215   et al. re: CA Outstanding Questions from Alex    BFM000211495     BFM000211500
        Pal
        April 25, 2020 Email from Oscar Su to Alex Pal
  216   et al. re: CA Outstanding Questions from Alex    BFM000211509     BFM000211515
        Pal
        April 27, 2020 Blue Flame Medical Bulk Order
  217                                                    BFM000076074     BFM000076075
        Price Sheet
        April 27, 2020 Blue Flame Medical Item Cost
  218                                                    BFM000058901     BFM000058901
        Price Sheet
        April 27, 2020 Text Messages between John
  219                                                    BFM000213651     BFM000213655
        Thomas and Will Lee
        April 28, 2020 Blue Flame Medical Bulk Order
  220                                                    BFM000076502     BFM000076502
        Price Sheet
        April 28, 2020 Blue Flame Medical Item Cost
  221                                                    BFM000060328     BFM000060328
        Price Sheet
        April 28, 2020 Email from Mike Gula to Steven
  222                                                    BFM000060331     BFM000060339
        King et al. re: RI - important
        April 28, 2020 Email from Marc Serrio to
  223                                                    BFM000076587     BFM000076588
        Dalila Gomez re Alabama today
        April 28, 2020 Text Messages between Marc
  224                                                    BFM000203049     BFM000203049
        Serrio and Mike Gula et al.
        April 29, 2020 Blue Flame Medical Bulk Order
  225                                                    BFM000064088     BFM000064089
        Price Sheet
        April 29, 2020 Blue Flame Medical Item Cost
  226                                                    BFM000064090     BFM000064090
        Price Sheet
        April 29, 2020 Email from Jack Howard to
        Mike Gula et al. re: Referral from Maryland
  227                                                    BFM000209562     BFM000209564
        Dept. of General Services Assistant Secretary
        Jack Howard
        April 30, 2020 Blue Flame Medical Bulk Order
  228                                                    BFM000077091     BFM000077092
        Price Sheet
        April 30, 2020 Blue Flame Medical Item Cost
  229                                                    BFM000077081     BFM000077081
        and Bulk Order Price Sheet

                                             14
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 15 of 29 PageID# 656




  Ex.                                                     Starting Bates   Ending Bates
                         Description
  No.                                                        Number          Number

        April 30, 2020 Email from Joy Xu to Ethan
  230                                                     BFM000133843     BFM000133845
        Bearman et al. re: Potential Order for Colorado
        April 30, 2020 from Joy Xu to Ethan Bearman
  231                                                     BFM000064410     BFM000064412
        et al. re: Potential Order for Colorado
        April 30, 2020 Email from Marc Serrio to
  232                                                     BFM000133929     BFM000133932
        Kathleen Baxter et al. re: Account Info
        April 30, 2020 Email from Dalila Gomez to
  233                                                     BFM000077359     BFM000077359
        Marc Serrio re: Alabama
        May 1, 2020 Blue Flame Medical Item Cost
  234                                                     BFM000078138     BFM000078138
        Price Sheet
        May 1, 2020 Email from Joy Xu to Marc Serrio
  235                                                     BFM000078089     BFM000078090
        et al. re: 1.0 m refund from Wingar
        May 1, 2020 Email from Ethan Bearman to
        Tamara Steinbach re: Fwd: Updated quote with
  236                                                     BFM000078158     BFM000078162
        medical grade KN95 masks from Blue Flame
        Medical
        May 1, 2020 Email from Ethan Bearman to
        Mike Gula et al. re: Based on my conversations
  237                                                     BFM000134375     BFM000134376
        with Marc and Mike - attached is a highly
        sharpened Colorado quote
        May 1, 2020 Email from Marcia Rockwell to
  238   CalOES BYDinvoice et al. re: No Shipments         BFM000212134     BFM000212134
        (delay)
        May 1, 2020 Email from Tamara Steinbach to
  239   Mike Gula re: FW: Level 3 isolation gown -        BFM000078671     BFM000078681
        correct
        May 1, 2020 Email from Mike Gula to Tamara
  240                                                     BFM000078704     BFM000078705
        Steinback re: Colorado SO 4.26 Rev12.pdf
        May 1, 2020 Email from Tamara Steinbach to
  241                                                     BFM000078725     BFM000078726
        Mike Gula re: Colorado SO 4.26 Rev12.pdf
        May 3, 2020 Email from Marc Serrio to Angela
  242   Hayes et al. re: {External] Re: Request for       BFM000134983     BFM000134990
        Quote
        May 4, 2020 Blue Flame Medical Item Cost
  243                                                     BFM000079700     BFM000079700
        Price Sheet
        May 4, 2020 Email from Marc Serrio to
  244   Lindsay Green et al. re: Blue Flame Medic -       BFM000135129     BFM000135136
        $4,812.04 from Lindsay Green
        May 4, 2020 Email from Ethan Bearman to
  245                                                     BFM000080065     BFM000080065
        John Thomas et al. re: Colorado

                                               15
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 16 of 29 PageID# 657




  Ex.                                                      Starting Bates   Ending Bates
                          Description
  No.                                                         Number          Number

        May 4, 2020 Text Messages between Brielle
  246                                                      BFM000202898     BFM000202898
        Appelbaum and John Thomas
  247   Mike Gula Text Messages                            BFM000204602     BFM000204602
        May 6, 2020 Email from Jennifer Bollinger to
  248   John Zhuang et al re: Amendment No. 2 to the       BFM000212182     BFM000212188
        MSA v10
        May 6, 2020 Text Messages between John
  249                                                      BFM000213674     BFM000213674
        Thomas and Michael Cambron & Henry Huang
        May 6, 2020 Email from Jennifer Bollinger to
  250   John Zhuang et al re: Amendment No. 2: Fully       BFM000212189     BFM000212194
        Executed
        May 6, 2020 Email from Brain Ferguson to Mark
        Ghilarducci et al. re: Fwd: News Alert: AP:
  251                                                      BFM000212196     BFM000212198
        California to get $247M refund as masks face
        delivery delay
        May 7, 2020 Email from Michael Collins to
  252                                                      BFM000082935     BFM000082935
        Elena McGrew re: Gowns - level 1 & level 2
        May 8, 2020 Email from Mike Gula to March
  253   Serrio et al. re: FW: [External Email Alert]Fwd:   BFM000136865     BFM000136868
        Blue Flame Medic - $2,793 from Bruce Reeve
  254   Mike Gula Text Messages                            BFM000204578     BFM000204578
        May 13, 2020 Text Messages between John
  255                                                      BFM000213675     BFM000213693
        Thomas and Jaime Coronado and Jonathan
        May 19, 2020 Email from Brielle Appelbaum
  256   to Arielle Kaubvar et al. re: FedEx Tracking       BFM000077899     BFM000077900
        Number and Follow Up
        May 19, 2020 Email from Brielle Appelbaum
  257   to Brielle Appelbaum et al. re: Happy              BFM000200696     BFM000200702
        Customer: Bath Lumber and Hardware
        May 21, 2020 Text Messages between John
  258   Thomas and Paris Pope, Mike Gula, Brielle          BFM000213697     BFM000213745
        Applebaum and Doug Gansler
  259   May 21, 2020 Marc Serrio Text Messages             BFM000204713     BFM000204713
  260   Will Lee Text Messages                             BFM000204731     BFM000204731
  261   Marc Serrio Text Messages                          BFM000204706     BFM000204706
        May 26, 2020 Text Messages between John
  262                                                      BFM000213754     BFM000213756
        Thomas and Bruce Boyd
        May 26, 2020 Email from Brielle Appelbaum
  263   to Ethan Bearman et al. re: Proof of Delilvery -   BFM000140202     BFM000140299
        Current Accounts

                                                16
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 17 of 29 PageID# 658




  Ex.                                                     Starting Bates   Ending Bates
                         Description
  No.                                                        Number          Number
        May 26, 2020 Email from Brielle Appelbaum
  264   to Brielle Appelbaum et al. re: HAPPY             BFM000140974     BFM000140982
        CUSTOMER ALERT: Project Hope Alliance
        May 28, 2020 Email from Ethan Bearman to
  265                                                     BFM000203713     BFM000203721
        Marc Serrio et al. re William Lee
        May 29, 2020 Email from John Thomas to
  266                                                     BFM000148843     BFM000148845
        Marc Serrio re: First Pass Projections
        May 29, 2020 Email from henry@chcgp.com to
  267                                                     BFM000101765     BFM000101767
        Michael Collins et al. re: glove quote
        May 29, 2020 Email from Ethan Bearman to
  268   Marc Serrio et al. re: Outside supplier           BFM000199964     BFM000199966
        agreement
        June 1, 2020 Email from Joseph Choi to
  269                                                     BFM000200782     BFM000200785
        Michael Collins et al. re: Philips Trilogy t100
        June 4, 2020 Email from John Thomas to
  270                                                     BFM000156651     BFM000156661
        Athens et al. re: I finished
        June 9, 2020 Email from Marc Serrio to Ethan
  271                                                     BFM000158482     BFM000158485
        Bearman re: Fwd: Alabama today
        June 10, 2020 Email from Jonathan Franks to
  272   Jacob Appelbaum re: FW: FedEx Drop Off            BFM000203392     BFM000203399
        Needed: Philanthropy Roundup 5.20
        June 16, 2020 Text Messages between Mike
  273                                                     BFM000202909     BFM000202909
        Gula and Marc Serrio et al.
        June 16, 2020 Text Messages between John
  274                                                     BFM000213757     BFM000213762
        Thomas and Michael Cambron
        June 18, 2020 Text Messages between Mike
  275                                                     BFM000202911     BFM000202911
        Gula and Marc Serrio et al.
  276   Will Lee Text Messages                            BFM000204722     BFM000204722
  277   July 7, 2020 Marc Serrio Text Messages            BFM000204692     BFM000204692
  278   July 15, 2020 John Thomas Text Messages           BFM000200416     BFM000200416
  279   Blue Flame Medical Purchase Order                 BFM000206826     BFM000206826
        August 2, 2020 Email from Douglas Gansler to
  280   Lauri McGuire et al. re: Purchase Order (FOR      BFM000206824     BFM000206826
        SETTLEMENT PURPOSES ONLY)
  281   August 11, 2020 Bill of Lading                    BFM000205726     BFM000205727
        August 15, 2020 Email from John Thomas to
  282                                                     BFM000201356     BFM000201359
        Marc Serrio et al. re: N95 Masks for CA
        August 20, 2020 Email from John Thomas to
  283                                                     BFM000201455     BFM000201456
        Marc Serrio et al. re: KN95 Masks

                                              17
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 18 of 29 PageID# 659




  Ex.                                                    Starting Bates   Ending Bates
                         Description
  No.                                                       Number          Number
        August 21, 2020 Email from Wesley
  284   Winterermyer to Mike Hailfley et al. re:         BFM000207096     BFM000207101
        Purchase Order #H00P0601445
        August 27, 2020 Email from Marc Serrio to
  285                                                    BFM000201571     BFM000201572
        John Thomas et al. re: Fw: Glove Inventory
        October 13, 2020 Email from Lauri McGuire
        (DGS) to Douglas Gansler et al. re: Completed:
  286                                                    BFM000207290     BFM000207298
        You're copied on "2020-10-06 BFM-DGS
        Agreement_(55337448)"
        November 17, 2020 Email from Lauri McGuire
  287   - DGS to Douglas Gansgler et al. re: FW:         BFM000207335     BFM000207341
        Follow up
  288   Excel Spreadsheet re sales                       BFM000002971     BFM000002971
  289   Excel Spreadsheet re Philanthropy distribution   BFM000162924     BFM000162924
        Blue Flame Medical Profit and Loss
  290                                                    BFM000199998     BFM000199998
        Spreadsheet
  291   Henry Huang text message                         BFM000011979     BFM000011979

        November 2011 Chain Bridge Bank, N .A.
  500                                                    CBB00004307      CBB00004309
        Funds Availability (Reg CC) Policy
        Suspicious Activity Procedures - September
  501                                                    CBB00004274      CBB00004276
        2016
        Chain Bridge Bank, N.A. Funds Availability
        (Reg CC) Policy - Revised in November, 2011
  502                                                    CBB00004307      CBB00004309
        and Re-Adopted by the board in February, 2013
        and January, 2014-2018
        Chain Bridge Bank, N.A. Procedures for
  503   Responding to Claims of Identiry Theft (Red      CBB00004279      CBB00004293
        Flags) - Last Revised July 2019
        BSA Training - BSA Policy Review - All-Staff
  504                                                    CBB00004277      CBB00004278
        Summary - September 12, 2019
  505   Chain Bridge Bank, N.A. Wire Transfer Policy     CBB00004294      CBB00004301
        Recording of March 25, 2020 Telephonic
  506   Conversation between Mike Gula and Heather       CBB00002794      CBB00002794
        Schoeppe
        Recording of March 25, 2020 Telephonic
  507   Conversation between Mike Gula and Heather       CBB00002795      CBB00002795
        Schoeppe




                                              18
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 19 of 29 PageID# 660




  Ex.                                                  Starting Bates    Ending Bates
                        Description
  No.                                                     Number           Number
        Recording of March 25, 2020 Telephonic
  508   Conversation between Heather Schoeppe and      CBB00002797      CBB00002797
        Joanna Williamson
        Recording of March 25, 2020 Telephonic
  509   Conversation between John Brough, David        CBB00002798      CBB00002798
        Evinger, and Heather Schoeppe
  510   Blue Flame Medical Account Agreement           CBB00000555      CBB00000556
        March 25, 2020 Chain Bridge Bank Daily Bank
  511                                                  CBB00004312      CBB00004312
        Balance Sheet
        March 25, 2020 Recording of telephonic
  512   discussion between Heather Schoeppe and        CBB00002792      CBB00002792
        Mike Richardson
        March 25, 2020 Recording of Heather
  513                                                  CBB00002796      CBB00002796
        Schoeppe leaving voicemail for John Brough
  514   Handwritten notes                              CBB00004442      CBB00004444
  515   Handwritten notes                              CBB00004445      CBB00004445
        March 25, 2020 Handwritten notes re: names
  516                                                  CBB00004442      CBB00004444
        and phone numbers
        March 25, 2020 Blue Flame Medical, LLC
  517                                                  CBB00004453      CBB00004462
        Notes of David Evinger

  518   March 25, 2020 - March 26, 2020 Timeline       CBB00004463      CBB00004467

        March 25, 2020 Email from Mike Gula to Maria
  519                                                  CBB00001514      CBB00001517
        Cole re: NEW Business Account Needed
        March 25, 2020 Email from Mike Gula to
  520   Mariano Castagnello re: Need BF Medical        CBB00002563      CBB00002571
        EIN/Registration
        March 25, 2020 Email from Maria Cole to Mike
  521                                                  CBB00001781      CBB00001784
        Gule re: Wire
        March 25, 2020 Email from Mike Gula to                          CBB00003574_0
  522                                                  CBB00003573
        Maria Cole re: wire                                                 0003
        March 25, 2020 Email from John Brough to
  523                                                  CBB00000779      CBB00000781
        David Evinger
        March 25, 2020 Email from Maria Cole to
  524                                                  CBB00001770      CBB00001772
        Mike Richardson re: FW: wire
        March 25, 2020 Email from Mike Gula to Maria
  525                                                  CBB00001460      CBB00001462
        Cole re: Wire
        March 25, 2020 Email from Andrew Sturmfels
  526                                                  CBB00002048      CBB00002055
        to Michael Wong re: Medical Supplies Sheet


                                            19
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 20 of 29 PageID# 661




  Ex.                                                  Starting Bates   Ending Bates
                        Description
  No.                                                     Number          Number
        March 25, 2020 Email from Heather Schoeppe
  527   to Mike Richardson re: Blue Flame Medical      CBB000000853     CBB00000856
        Incoming Wire 450 Million
        March 25, 2020 Email from Michael Wong to
  528                                                  CBB00002368      CBB00002369
        John Catching re: 100M Additional N95 Masks
        March 25, 2020 Email from Mike Gula to David
  529   Evinger et al. re: Screenshot 2020-03-25 at    CBB00002699      CBB00002700
        6.26.08 PM
        March 25, 2020 Email from Maria Cole to
  530                                                  CBB00001097      CBB00001101
        Heather Schoeppe
        March 25, 2020 Email from Heather Schoeppe
  531   to John Brough re: Blue Flame Medical          CBB00000761      CBB00000763
        Incoming Wire 450 Million
        Recording of March 26, 2020 Telephone
        Conversation between David Evinger, John
  532                                                  CBB00002789      CBB00002789
        Brough, Claudia Mojica-Guadron, and Thais
        Ribeiro
        Recording of March 26, 2020 Telephone
  533   Conversation between John Thomas and Maria     CBB00002786      CBB00002786
        Cole
        Recording of March 26, 2020 Voicemail from
  534                                                  CBB00000707      CBB00000707
        Fee Chang to David Evinger
        Recording of March 26, 2020 Telephone
  535   Conversation between Fee Chang and David       CBB00002543      CBB00002543
        Evinger
        Recording of March 26, 2020 Telephone
  536   Conversation Between Rakesh Korpal, John       CBB00002541      CBB00002541
        Brough, and David Evinger
        Recording of March 26, 2020 Telephone
  537   Conversation Between Rakesh Korpal, John       CBB00002544      CBB00002544
        Brough, and David Evinger
        Recording of March 26, 2020 Telephonic
  538   Conversation between Heather Schoeppe and      CBB00002799      CBB00002799
        family member
        Recording of March 26, 2020 Telephone
  539   Conversation between Claudia Mojica-Guadron,   CBB00002791      CBB00002791
        and Thais Ribeiro
  540   Chain Bridge Bank GL History Print             CBB00002529      CBB00002536
        Recording of March 26, 2020 Telephone
  541   Conversation between John Thomas and Maria     CBB00002787      CBB00002787
        Cole


                                            20
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 21 of 29 PageID# 662




  Ex.                                                     Starting Bates   Ending Bates
                         Description
  No.                                                        Number          Number
        Recording of March 26, 2020 Telephone
  542   Conversation between John Thomas and Maria        CBB00002787      CBB00002787
        Cole
  543   Maria Cole – John Thomas Call Log                 CBB00004437      CBB00004437
  544   State of California Notices of Claim Paid         CBB00002501      CBB00002505
  545   March 26, 2020 Chain Bridge Bank Call Log         CBB00004323      CBB00004362
        Chain Bridge Bank IASR Report - Federal
  546   Reserve Bank of Richmond - Summary                CBB00002655      CBB00002659
        Statement of Account
  547   Handwritten notes                                 CBB00004446      CBB00004448
        March 26, 2020 Email from Mike Gula to David
  548   Evinger re: Blue Flame Medical | Fighting         CBB00002686      CBB00002686
        Coronavirus
        Wire Transfers – Display Incoming 03/26/2020
  549                                                     CBB00002649      CBB00002649
        10:41AM
  550   Wire Transfers – Display 03/26/2020 11:14AM       CBB00002650      CBB00002650
  551   Fedwire Funds Processor Message                   CBB00002779      CBB00002779
        March 26, 2020 Email from Chain Bridge
  552   Bank, N.A. Wire Department to Mike Gula re:       CBB00001939      CBB00001939
        Incoming Wire Confirmation
        March 26, 20202 Email from Chain Bridge Bank
  553   N.A. Wire Department to Mike Gula re:             CBB00001938      CBB00001939
        Incoming Wire Confirmation [Send Secure]
        March 26, 2020 Email from Heather Schoeppe
  554                                                     CBB00002673      CBB00002677
        to John Brough re: Contact Info
        March 26, 2020 Email from Mike Richardson to
  555   Maria Cole re: Blue Flame Medical Incoming        CBB00001008      CBB00001029
        Wire 450 Million
        March 26, 2020 Email from David Evinger to
  556                                                     CBB000000807     CBB000000807
        Jennifer Lincoln et al. re: Incoming Large Wire
        March 26, 2020 Email from Maria Cole to John
  557                                                     CBB00001725      CBB00001726
        Thomas re: Wire Request Form
        March 26, 2020 Email from John Brough to
  558                                                     CBB000000748     CBB000000748
        Jennifer Lincoln et al. re: Incoming Large Wire
        March 26, 2020 Email from Peter Fitzgerald to
  559                                                     CBB00002725      CBB00002729
        John Brough re: $450 Million Wire Came In
        March 26, 2020 Email from Maria Cole to Mike
  560   Richardson et al. re: Blue Flame Medical          CBB000000971     CBB00000980
        Incoming Wire 450 Million

                                              21
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 22 of 29 PageID# 663




  Ex.                                                     Starting Bates   Ending Bates
                         Description
  No.                                                        Number          Number
        March 26, 2020 Email from Mike Richardson
        to Maria Cole et al. re Completed: Blueflame
  561                                                     CBB00001386      CBB00001389
        Strategies LLC - Wire Transfer Agreement and
        Wire Authorz
        March 26, 2020 Email from John J. Brough to
  562   Peter G. Fitzgerald re: $450 Million Wire Came    CBB00002731      CBB00002734
        In
        March 26, 2020 Email from Ethan Bearman to
  563   Maria Cole re: Blue Flame Medical LLC –           CBB00001385      CBB00001385
        Wire Transfer
        March 26, 2020 Email from Maria Cole to Mike
  564   Richardson et al. re: Blue Flame Medical          CBB00000919      CBB00000929
        Incoming Wire 450 Million
        March 26, 2020 Email from Heather Schoeppe
  565                                                     CBB00000741      CBB00000743
        to Thais Ribeiro et al. re: Incoming Large Wire
        March 26, 2020 Email from Heather Schoeppe
  566   to David Evinger et al. re: Blue Flame Medical    CBB000000718     CBB000000727
        Incoming Wire 450 Million
        March 26, 2020 Email from Fee Chang to
  567   Natalie Gonzales, et al. re: FW: Email Chain      CBB00002148      CBB00002151
        Restored w/ All Who Need To Know
        March 26, 2020 Email from Heather Schoeppe
  568   to Rick Claburn re: Blue Flame Medical            CBB00000818      CBB00000829
        Incoming Wire 450 Million
        March 26, 2020 Email from John Brough to
  569   Maria Cole re: Blue Flame Medical Incoming        CBB00000661      CBB00000671
        Wire 450 Million
  570   March 26, 2020 Wire Transfer Display              CBB00002651      CBB00002652
        March 26, 2020 Email from Heather Schoeppe
  571   to Maria Cole et al. re: Blue Flame Medical LLC   CBB00000655      CBB00000657
        – Wire Transfer
        March 26, 2020 email from Angeli Nanali to
  572                                                     CBB00000643      CBB00000644
        John Brough, et al. re: Wire Is Being Returned
  573   Fedwire Funds Processor Message                   CBB00002780      CBB00002780
        March 26, 2020 Email from Claudia Mojica-
  574   Guadron to John Brough et al. re: Message from    CBB00000640      CBB00000642
        JPMorgan Chase – Large Incoming Wire
        March 26, 2020 Email from David Evinger to
  575   Thais Ribeiro et al. re: Message from JPMorgan    CBB00000795      CBB00000796
        Chase – Large Incoming Wire



                                              22
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 23 of 29 PageID# 664




  Ex.                                                      Starting Bates   Ending Bates
                         Description
  No.                                                         Number          Number
        March 26, 2020 email from Heather Schoeppe to
  576   Thais Ribeiro re: Please Close BlueFlame           CBB00000815      CBB00000817
        Accounts
  577   Wire Transfers – Display 03/26/2020 2:59PM         CBB00002653      CBB00002654
        March 26, 2020 Fedwire Funds Processor
  578                                                      CBB00002781      CBB00002781
        Message
        March 26, 2020 Email from Heather Schoeppe
  579   to John Brough et al. re: Please Close BlueFlame   CBB00000594      CBB00000599
        Accounts
        March 26, 2020 Email from Heather Schoeppe
  580   to John J. Brough et al. re: Please Close          CBB00000594      CBB00000599
        BlueFlame Accounts
  581   March 26, 2020 Wire Report                         CBB00002462      CBB00002462
        March 26, 2020 Email from David Evinger to
  582   John Brough et al re: Message from JPMorgan        CBB000000791     CBB000000794
        Chase – Large Incoming Wire
        March 26, 2020 Email from John J. Brough to
  583   Heather Schoeppe re: Please close BlueFlame        CBB00000635      CBB00000635
        Accounts
        Recording of March 26, 2020 Telephone
  584   Conversation between Tim Coffey, John              CBB00002545      CBB00002545
        Brough, and David Evinger
        March 26, 2020 Email from Tim Ahmad to
  585   David M. Evinger et al. re: Message from           CBB00000579      CBB00000582
        JPMorgan Chase - Large Incoming Wire
        March 26, 2020 Email from noreply@sf-
  586   notifications.com to David Evinger re:             CBB00000577      CBB00000578
        ShareFile Activity Notification
        Recording of March 27, 2020 Telephonic
  587   Conversation between Heather Schoeppe and          CBB00002800      CBB00002800
        John Brough
        March 27, 2020 Email from David Evinger to
  588   Mariano Castagnello re: Blue Flame Medical         CBB00000785      CBB00000785
        LLC Documentation
        March 27, 2020 Email from Heather Schoppe to
  589   David Evinger re: Blueflame Strategies Wire        CBB00000557      CBB00000558
        Form for John Thomas
        March 26, 2020 Email from John Brough to
  590   Heather Schoeppe et al. re: No New Accounts        CBB00000527      CBB00000527
        for These Clients
        March 27, 2020 Email from Tsega Yohannes to
  591                                                      CBB00001202      CBB00001203
        Mariano Castagnello re: Expected Activity

                                               23
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 24 of 29 PageID# 665




  Ex.                                                    Starting Bates    Ending Bates
                         Description
  No.                                                       Number           Number
        Chain Bridge Bank - Due from Fed Reserve
  592                                                    CBB00002661      CBB00002661
        Bank - Interest Bearing
  593   John Thomas – Michael Wong Text Messages         CBB00002313      CBB00002332
        John Thomas – Michael Wong – Daniel Kim
  594                                                    CBB00002281      CBB00002286
        Text Messages
        SilverLake Maintenance History for Blue Flame
  595                                                    CBB00004468      CBB00004468
        Medical Account
        Chain Bridge Bank – Terms and Conditions of
  596                                                    CBB00002765      CBB00002778
        Your Account
        Chain Bridge Bank, N.A. Wire Transfer
  597                                                    CBB00004302      CBB00004306
        Procedures
        Chain Bridge Bank N.A. Funds Availability
  598                                                    CBB00004310      CBB00004311
        Disclosure
  599   Informally Produced Wire Transfer Report             TBD               TBD

        JPMC Transaction Reference Number:
  600   2693100086JO / Client Name: California State     JPMC-00000469    JPMC-00000470
        Treasurer Alert Summary
        March 26, 2020 Email from Fraud Alert GPG to
  601                                                    JPMC-00000003    JPMC-00000005
        Jenifer Robinson et al.
        March 26, 2020 Email from Tim Coffey to
        Fraud Alert GPG et al. re: [RFI-89021]:
  602                                                    JPMC-00000009    JPMC-00000009
        EXPEDITE REVIEW/APPROVAL Held
        Payment >=550MM USD CLIENT
        March 26, 2020 Email from Ana Prieto to
  603   Natalie Gonzales re: 03/26/20 Large Outgoing     JPMC-00000027    JPMC-00000028
        Wire
        March 26, 2020 Email from Brian Page to Art
  604   Neville et al. re: 03/26/20 STO Large Outgoing   JPMC-00000036    JPMC-00000040
        Wire
        March 26, 2020 Email from Timothy P. Coffey
  605   to Rakesh Korpal re: Conversation initiated by   JPMC-00000068    JPMC-00000068
        timothy.p.coffey@jpmchase.com
        March 26, 2020 Email from Jenifer Robinson to
  606                                                    JPMC-00000084    JPMC-00000088
        Rakesh Korpal
        March 26, 2020 Email from Jenifer Robinson to
  607                                                    JPMC-00000089    JPMC-00000094
        Rakesh Korpal
        May 4, 2020 Instant Message Discussion
  608                                                    JPMC-00000270    JPMC-00000270
        Between Rakesh Korpal and Brian Stephenson
        May 4, 2020 Email from Brian Stephenson to
  609                                                    JPMC-00000274    JPMC-00000274
        Rakesh Korpal

                                             24
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 25 of 29 PageID# 666




  Ex.                                                     Starting Bates    Ending Bates
                         Description
  No.                                                        Number           Number
        June 15, 2020 Email from Rakesh Korpal to Art
  610                                                     JPMC-00000392    JPMC-00000393
        Neville

        March 24, 2020 Email from Jennifer McNary to
  700                                                       DGS5563          DGS5567
        Michael Wong re: Medical Supplies Sheet
        State of California – General Services
  701   Procurement Division – Purchasing Authority         DGS2491          DGS2495
        Purchase Order
        March 25, 2020 Email from Angela Shell to
  702   Andrew Sturmfels et al. re: Immediate Purchases     DGS0123          DGS0125
        in Need of Advanced Payment
        March 25, 2020 Email from Karen Greene Ross
  703   to Andrew Sturmfels, et al. re: Email Chain         SCO0162          SCO0171
        Restored w/ All Who Need To Know
        March 25, 2020 Email from Andrew Sturmfels
  704   to Karen Greene Ross, et al. re: Email Chain        DGS0152          DGS0153
        Restored w/ All Who Need to Know
        March 25, 2020 Email from Kim Daniel to Jutta
  705   Wiechec et al. re: Email chain restored w/all       SC01051          SCO1060
        who need to know .....
        March 25, 2020 Email from Andrew Sturmfels
  706   to Andre Rivera re: Email Chain Restored w/         DGS3138          DGS3153
        All Who Need to Know
        March 25, 2020 Email from Fee Chang to
  707   Monica Cuellar, et al. re: Email Chain Restored     DGS0212          DGS0226
        w/ All Who Need to Know
        March 25, 2020 Email from Dan Kim to Allan
  708   Watson re: Email Chain Restored w/ All Who          DGS0775          DGS0787
        Need to Know
        March 25, 2020 Email from Natalie Gonzales to
  709   Andrew Sturmfels, et al. re: Email Chain            SCO0665          SCO0688
        Restored w/ All Who Need to Know
        March 26, 2020 Email from Karen Greene Ross
  710   to Daniel Kim re: email chain restored w/all        DGS4966          DGS4980
        who need to know…..
        March 26, 2020 Email from Daniel Kim to
  711   Monica Cuellar, et al. re: Email Chain Restored     SCO0585          SCO0604
        w/ All Who Need to Know
        March 26, 2020 Email from Natalie Gonzales to
  712   Fee Chang et al. re: Urgent - request call from     DGS4006          DGS4030
        CEO/President of Chain Bridge Bank


                                              25
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 26 of 29 PageID# 667




  Ex.                                                       Starting Bates   Ending Bates
                          Description
  No.                                                          Number          Number
        March 26, 2020 Email from Natalie Gonzales to
  713   Amin Pirasteh re: Email Chain Restored w/ All         STO0626         STO0648
        Who Need to Know
        March 26, 2020 Email from Andrew Sturmfels
  714   to Karen Greene Ross et al. re: Email Chain           SCO0221         SCO0245
        Restored w/ All Who Need to Know
        March 26, 2020 Email from Andrew Sturmfels
  715   to Karen Greene Ross re: Email Chain Restored         SCO0131         SCO0156
        w/ All Who Need to Know
        March 26, 2020 Email from Bill Simonson to
  716   Angela Shell re: Email Connect - DGS and              DGS6910         DGS6912
        John Thomas
        March 26, 2020 Email from Andrew Sturmfels
  717   to Andre Rivera re: Email Chain Restored w/           DGS0209         DGS0210
        All Who Need to Know
        Email from Angela Shell to tmcarter@fbi.gov
  718                                                         DGS7257         DGS7257
        re: Blue Flame Strategies
        Email from Angela Shell to tmcarter@fbi.gov
  719                                                         DGS7293         DGS7293
        re: Blue Flame Strategies
        April 2, 2020 Email from Michael Wong to
  720                                                         DGS6820         DGS6821
        Sarah Lawand et al. re: Blue Flame consultant
        April 13, 2020 Email from Michael Wong to
  721                                                         DGS6870         DGS6875
        Sarah Lawand re: 100M Mask Order
  722   October 26, 2020 Notes of Dan Kim                     DGS6516         DGS6518
        November 19, 2020 Email from Angela Shell to
  723                                                         DGS0518         DGS0519
        Monica Hassan re: 60 min follow up
        December 16, 2020 Email from Lillian Lee to
  724                                                         DGS0960         DGS0960
        Fee Chang
  725   Chronology of Dan Kim                                 DGS8016         DGS8021

        Defendants’ Answer, Affirmative Defenses, and
  800                                                            N/A             N/A
        Counterclaims
        Plaintiff’s Responses to Defendants’ First Set of
  801                                                            N/A             N/A
        Interrogatories to Blue Flame Medical LLC
        Defendants’ Responses to Plaintiff’s First Set of
  802                                                            N/A             N/A
        Interrogatories
        Answer and Defenses of JPMorgan Chase Bank,
  803   N.A. to Chain Bridge Bank, N.A.’s Third-Party            N/A             N/A
        Complaint


                                                26
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 27 of 29 PageID# 668




  Ex.                                                    Starting Bates   Ending Bates
                         Description
  No.                                                       Number          Number

        Plaintiff’s Notice of Rule 30(b)(6) Videotaped
  804                                                         N/A             N/A
        Deposition of JPMorgan Chase Bank, N.A.
        Subpoena to Testify at a Deposition in a Civil
  805                                                         N/A             N/A
        Action to California State Controller’s Office
        February 12, 2021 Expert Report Of Mark
  806                                                         N/A             N/A
        Faulkner
        February 12, 2021 Expert Report Of Charles H.
  807                                                         N/A             N/A
        Grice
        February 12, 2021 Expert Report Of Charles H.
  808                                                         N/A             N/A
        Grice
        February 12, 2021 Expert Report Of Sean
  809                                                         N/A             N/A
        O’Malley
        February 12, 2021 Expert Report Of Teresa A.
  810                                                         N/A             N/A
        Pesce
        March 4, 2021 Revised Appendix B to Expert
  811                                                         N/A             N/A
        Report of William T. Baskett
        February 12, 2021 Expert Report Of William T.
  812                                                         N/A             N/A
        Baskett (Revised March 8, 2021)
        March 12, 2021 Expert Report Of Thomas C.
  813                                                         N/A             N/A
        Baxter, Jr.
        March 12, 2021 Rebuttal Expert Report Of
  814                                                         N/A             N/A
        Marc S. Prisament
        March 12, 2021 Rebuttal Expert Report Of
  815                                                         N/A             N/A
        Sean O’Malley
        March 19, 2021 Expert Report Of Laura B.
  816                                                         N/A             N/A
        Stamm
        JPMorgan Chase Bank, N.A.’s Responses to
  817                                                         N/A             N/A
        Chain Bridge’s First Set of Interrogatories




                                             27
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 28 of 29 PageID# 669




  Dated: April 15, 2021                Respectfully submitted,

                                       /s/ Peter H. White
                                       Peter H. White (VA Bar No. 32310)
                                       Jason T. Mitchell (pro hac vice)
                                       Gregory Ketcham-Colwill (pro hac vice)
                                       SCHULTE ROTH & ZABEL LLP
                                       901 Fifteenth Street, NW, Suite 800
                                       Washington, DC 20005
                                       Tel.: (202) 729-7476
                                       Fax: (202) 730-4520
                                       pete.white@srz.com
                                       jason.mitchell@srz.com
                                       gregory.ketcham-colwill@srz.com

                                       William H. Gussman, Jr. (pro hac vice)
                                       SCHULTE ROTH & ZABEL LLP
                                       919 Third Avenue
                                       New York, New York 10022
                                       Tel.: (212) 756-2044
                                       Fax: (212) 593-5955
                                       bill.gussman@srz.com

                                       Counsel for Plaintiff Blue Flame Medical LLC




                                      28
Case 1:20-cv-00658-LMB-IDD Document 95 Filed 04/15/21 Page 29 of 29 PageID# 670




                                   CERTIFICATE OF SERVICE

                 I hereby certify that on this 15th day of April, 2021, I caused the foregoing document

 to be filed and served electronically using the Court’s CM/ECF system, which automatically sent

 a notice of electronic filing to all counsel of record.


 Dated: April 15, 2021                                      /s/ Peter H. White
                                                           Peter H. White, Esq. (VSB# 32310)
                                                           SCHULTE ROTH & ZABEL LLP
                                                           901 Fifteenth Street, NW, Suite 800
                                                           Washington, DC 20005
                                                           Tel: 202-729-7476
                                                           Fax: 202-730-4520
                                                           peter.white@srz.com

                                                           Counsel for Blue Flame Medical LLC
